DETAILED ACTION
1.	The following Office Action is based on the application filed on April 27, 2020, having claims 1-20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 19 is objected to because of the following informalities:
	 The word “non-transitory” is misspelled in claim 19. Correction is required. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramaraj et al. (US 2013/0007257 A1). 
 bearer processing method performed by a gateway user plane (GW-U) (par. 33, packet gateway 14) comprising: 
receiving a data packet of a service (par. 25, packet gateway receives packets for user device); 
determining a rule that matches the data packet, wherein the rule is associated with quality of service (QoS) information required for the service (par. 33, based on the identified flow, packet gateway applies a set of filters (rules), and par. 28, QoS control for a particular service for the user); 
determining whether the QoS information required for the service is consistent with QoS information of a first bearer that is currently used for transmitting the data packet of the service (par. 29, packet gateway determines whether an existing bearer is sufficient to provide the requisite QoS); and 
triggering, in response to the QoS information required for the service being inconsistent with the QoS information of the first bearer, a gateway control plane (GW-C) to create a dedicated bearer that satisfies the QoS requirement for the service (par. 29, packet gateway establishes a new dedicated bearer (par. 26) for the service, when the existing bearer is not sufficient to provide the requisite QoS). 
For claims 2 and 11, Ramaraj discloses the rule being associated with the QoS information required for the service comprises the rule being associated with a relationship between the service and the QoS information required for the service (pars. 28 and 33)
For claims 3 and 12, Ramaraj discloses the rule is locally configured by the GW-U (par. 33, the rules are selected from a rule server associated with the user)
For claims 6 and 15, Ramaraj discloses sending the QoS information required for the service to the GW-C (par. 27)
For claims 9 and 18, Ramaraj discloses sending packet feature information of the data packet to the GW-C, wherein the packet feature information comprises at least one item of a service quintet of the data packet. (par. 28, the traffic mapping information for the session includes 5-tuple parameters in the header of the packet)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-5, 7-8, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaraj et al. (US 2013/0007257 A1) in view of Castro et al. (US 2016/0212668 A1). 
For claims 4 and 13, Ramaraj does not expressly disclose determining whether allocation/retention priority (ARP) information required for the service is consistent with ARP information of the first bearer.
Castro, from the same or similar field of endeavor, teaches determining whether allocation/retention priority (ARP) information required for the service is consistent with ARP information of the first bearer (pars. 90-92, the first bearer is evaluated to determine whether QCI and ARP match the QoS rules for the service). Thus, it would have been obvious to one skilled in the art to implement the bearer processing method of Castro in the communication network of Ramaraj at the time of the invention to optimize network resources.  
For claims 5 and 14, Castro discloses determining whether a QoS class identifier (QCI) required for the service is consistent with a QCI of the first bearer (pars. 90-92)
For claims 7 and 16, Castro discloses interacting with the GW-C to delete the dedicated bearer in response to the GW-U determining that the service has ended (pars. 93, 112, and 120, wherein once a service is terminated by the user, the PCRF releases the resources by deleting the applicable dedicated bearer). 
For claims 8 and 17, Castro discloses interacting with the GW-C to update the rule in response to the GW-U determining to update the rule (par. 126, wherein the PCRF (GW-C) creates (updates) QoS rules based on the service requested by establishing a new dedicated bearer with the QoS characteristics required). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471